       Case 1:20-cv-03831-TCS Document 26           Filed 06/17/21   Page 1 of 27




              UNITED STATES COURT OF INTERNATIONAL TRADE


                                                )
TRINITY MANUFACTURING, INC., et al.,            )
                                                )
                           Plaintiffs,          )
                                                )
                      v.                        )      Court No. 20-03831
                                                )      Senior Judge Timothy C. Stanceu
UNITED STATES,                                  )
                                                )      PUBLIC VERSION
                           Defendant.           )
                                                )




                             PLAINTIFFS’ REPLY BRIEF




                                         Adam H. Gordon, Esq.
                                         Jennifer M. Smith, Esq.
                                         Ping Gong, Esq.
                                         Lauren Fraid, Esq.
                                         THE BRISTOL GROUP PLLC
                                         1707 L Street NW
                                         Suite 570
                                         Washington, DC 20036
                                         Tel: (202) 991-2701

Date: June 17, 2021                      Counsel to Plaintiffs Trinity
                                         Manufacturing, Inc., Ashta Chemicals,
                                         Inc., and Niklor Chemical Company, Inc.
            Case 1:20-cv-03831-TCS Document 26                                   Filed 06/17/21             Page 2 of 27

                                                                                                             PUBLIC VERSION


                                                  TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF CONTENTS................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

SUMMARY OF ARGUMENT .......................................................................................................1

ARGUMENT ...................................................................................................................................3

I.        COMMERCE’S CLAIM THAT PLAINTIFFS FAILED TO DEMONSTRATE
          EXTRAORDINARY CIRCUMSTANCES IS CONTRARY TO THE RECORD
          EVIDENCE..........................................................................................................................3

          A.         Commerce Omits Significant Facts and Events Regarding Plaintiffs’ Efforts to
                     Address and Remedy the Missed Deadline .............................................................4

          B.         The Record Evidence Does Not Support Commerce’s Finding that the Medical
                     Condition Did Not Constitute An Unexpected Event ..............................................5

II.       COMMERCE HAS NOT DEMONSTRATED THAT THE AGENCY’S BURDEN IN
          ACCEPTING THE SUBMISSION OUTWEIGHS THE COMPETING INTERESTS OF
          ACCURACY AND FAIRNESS ..........................................................................................9

III.      COMMERCE’S DISCRETION REGARDING DEADLINES DOES NOT JUSTIFY ITS
          DISPARATE TREATMENT OF PLAINTIFFS’ EXTENSION REQUEST ...................12

CONCLUSION ..............................................................................................................................21




                                                                     i
           Case 1:20-cv-03831-TCS Document 26                                 Filed 06/17/21            Page 3 of 27

                                                                                                          PUBLIC VERSION


                                              TABLE OF AUTHORITIES

                                                              CASES

Artisan Mfg. Corp. v. United States,
       __ C.I.T. __, 978 F. Supp. 2d 1334 (Ct. Int’l Trade 2014) ................................................11

Atchison, Topeka & Santa Fe Ry. Co. v. Wichita Bd. of Trade,
       412 U.S. 800 (1973) ...........................................................................................................13

Bosun Tools Co., Ltd. v. United States,
      __ C.I.T. __, 405 F. Supp. 3d 1359 (Ct. Int’l Trade 2019) ..........................................10, 12

British Steel PLC v. United States,
        127 F.3d 1471 (Fed. Cir. 1997)..........................................................................................13

Celik Halat ve Tel Sanayi A.S. v. United States,
       __ C.I.T. __, 483 F. Supp. 3d 1370 (Ct. Int’l Trade 2020) ..........................................12, 13

Celik Halat ve Tel Sanayi A.S. v. United States,
       __ C.I.T. __, 485 F. Supp. 3d 1404 (Ct. Int’l Trade 2020) ....................................11, 12, 13

Chisholm v. Def. Logistics Agency,
       656 F.2d 42 (3d Cir. 1981).................................................................................................13

DAK Ams. LLC v. United States,
     __ C.I.T. __, 456 F. Supp. 3d 1340 (Ct. Int’l Trade 2020) ..........................................13, 14

Dongtai Peak Honey Indus. Co., Ltd. v. United States,
      777 F.3d 1343 (Fed. Cir. 2015)....................................................................................11, 14

Grobest &I-Mei Indus. (Vietnam) Co. v. United States,
      36 C.I.T. 98, 815 F. Supp. 2d 1342 (2012) ................................................................ passim

Leslie Salt Co. v. United States,
        55 F.3d 1388 (9th Cir. 1995) ...............................................................................................6

Nakornthai Strip Mill Pub. Co. v. United States,
      32 C.I.T. 1272, 587 F. Supp. 2d 1303 (2008) ....................................................................13

N.H. Hosp. Ass’n v. Azar,
      887 F.3d 62 (1st Cir. 2018) ..................................................................................................6

NTN Bearing Corp. v. United States,
      74 F.3d 1204 (Fed. Cir. 1995)..................................................................................9, 10, 11

Pro-Team Coil Nail Enter., Inc. v. United States,
      __ C.I.T. __, 419 F. Supp. 3d 1319 (Ct. Int’l Trade 2019) ............................................9, 10



                                                                   ii
            Case 1:20-cv-03831-TCS Document 26                                    Filed 06/17/21             Page 4 of 27

                                                                                                              PUBLIC VERSION


SKF USA Inc. v. United States,
     263 F.3d 1369 (Fed. Cir. 2001)....................................................................................13, 14

Star Fruits S.N.C. v. United States,
       393 F.3d 1277 (Fed. Cir. 2005)..........................................................................................10

Timken U.S. Corp. v. United States,
      434 F.3d 1345 (Fed. Cir. 2006)......................................................................................9, 10

Tung Mung Dev. Co. v. United States,
      25 C.I.T. 752 (2001) ............................................................................................................6

Xiping Opeck Food Co. Ltd. v. United States,
       __ C.I.T. __, 378 F. Supp. 3d 1340 (Ct. Int’l Trade 2019) ..................................................9



                                                         REGULATIONS

19 C.F.R. § 351.107 .........................................................................................................................6

19 C.F.R. § 351.302 ............................................................................................................... passim



                    ADMINISTRATIVE DETERMINATIONS & PUBLICATIONS

Modification of Regulation Regarding the Extension of Time Limits,
       78 Fed. Reg. 3,367 (Dep’t Commerce Jan. 16, 2013) .........................................................6

Extension of Time Limits,
       78 Fed. Reg. 57,790 (Dep’t of Commerce Sept. 20, 2013) .............................................5, 6




                                                                     iii
        Case 1:20-cv-03831-TCS Document 26                 Filed 06/17/21      Page 5 of 27

                                                                                PUBLIC VERSION


                                  SUMMARY OF ARGUMENT

        In an obvious abuse of its discretion, the U.S. Department of Commerce (“Commerce”)

revoked an antidumping (“AD”) order on chloropicrin from China that had been in place for

nearly four decades after Plaintiffs’ representative, impaired by medical and technical issues,

inadvertently missed one deadline in an uncontested sunset review. As soon as he became aware

that he had missed the filing deadline, Plaintiffs’ representative took immediate and urgent steps

to address and remedy his oversight, including a request for a retroactive extension of the

deadline that was accompanied by the filing at issue. After being retained in this matter, the

undersigned immediately undertook additional steps, including (but not limited to) filing a

supplement to the retroactive extension request that was apparently overlooked, a request for

reconsideration, further information regarding the extraordinary circumstances involved, and

engaging in two separate meetings with Commerce staff. These earnest efforts were for naught,

as Commerce refused to grant the extension request and accept the filing, notwithstanding the

disproportionate and draconian consequences that resulted. Indeed, Commerce failed to mention

many of these efforts in its brief.

        In an attempt to defend its decision, Commerce selectively ignores the record and

misconstrues applicable precedent. First, Commerce presents an incomplete and inaccurate

narration of the facts that, troublingly, omits key events and information. The agency then uses

its distorted narrative to assert that inattentiveness caused Plaintiffs’ representative to miss the

deadline. An accurate review of the record in its entirety belies Commerce’s claim, showing that

Plaintiffs’ representative’s medical condition could not have been prevented if reasonable

measures had been taken, and precluded him from timely filing an extension request through all

reasonable means. Simply put, how would someone know to file an extension request when, due




                                                   1
        Case 1:20-cv-03831-TCS Document 26               Filed 06/17/21     Page 6 of 27

                                                                             PUBLIC VERSION


to the cumulative effects of ongoing medical issues, he had no idea the deadline had been missed

the deadline in the first place and indeed believed the filing was made? Only an overzealous and

unreasonable application of the regulations would find that the situation did not constitute an

extraordinary circumstance.

       Second, Commerce argues, inaccurately, that the Court’s abuse of discretion balancing

test in Grobest & I-Mei Indus. (Vietnam) Co. v. United States, 36 C.I.T. 98, 815 F. Supp. 2d

1342 (2012), no longer applies, and that, regardless, the burden the agency would incur by

accepting the submission outweighs Plaintiffs’ interests of fairness and accuracy. Again,

Commerce’s claims run counter to law and the record evidence. Contrary to Commerce’s

assertion, the Court continues to use the Grobest balancing test analysis that it has employed for

nearly 10 years. This analysis weighs strongly in favor of Plaintiffs, who will suffer hugely

disproportionate and severe consequences by virtue of Commerce’s decision — viz., revocation

of a long-standing AD order that Commerce itself has deemed to be necessary for several

decades. Conversely, Commerce will experience no harm whatsoever by granting Plaintiffs’

extension request and accepting their substantive response in the uncontested sunset review.

       Third, while Commerce enjoys discretion with respect to its deadlines, the agency may

not engage in disparate treatment of similar situations. Commerce ignores its repeated decisions

in other proceedings, where the agency has granted untimely extension requests under

circumstances far less severe than those before the Court. In fact, many of the determinations

involve entirely prosaic issues, such as incorrect calendaring or “the holiday season.” Moreover,

each of the decisions discussed below post-date the 2013 regulatory modification, and thus, were

made under the “extraordinary circumstances” standard. Commerce fails to adequately explain




                                                 2
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 7 of 27

                                                                              PUBLIC VERSION


why it treated Plaintiffs’ request differently than these prior requests. As these decisions show,

Commerce’s treatment of Plaintiffs’ extension request is arbitrary and capricious.

       In sum, Commerce abused its discretion and acted in an arbitrary and capricious manner

when it denied Plaintiffs’ extension request and refused to accept the substantive response. In

light of the unique and extraordinary circumstances present in this case, Plaintiffs respectfully

request that the Court grant their motion and order Commerce, inter alia, to grant the extension

request, accept the substantive response, and reinstate the AD order.

                                          ARGUMENT

I.     COMMERCE’S CLAIM THAT PLAINTIFFS FAILED TO DEMONSTRATE
       EXTRAORDINARY CIRCUMSTANCES IS CONTRARY TO THE RECORD
       EVIDENCE

       Commerce fails to acknowledge certain record evidence showing that Plaintiffs’

representative innocently and inadvertently missed the deadline to file the substantive response

due to extraordinary circumstances, both technical and medical in nature. As the record clearly

shows, Plaintiffs described, in detail, the medical conditions their representative experienced

prior to and on the submission due date. See P.R. 171 at Attachment 1; Pls.’ Br. at 9-10. These

circumstances were totally unforeseen. Commerce, however, ignores this evidence, glossing

over key events and facts. The agency then relies on its incomplete and inaccurate recitation of

the facts to contend that inattentiveness caused Plaintiffs to miss the substantive response

deadline. An accurate assessment of the complete record, however, does not support

Commerce’s analysis.



1
  Documents on the public administrative record in this proceeding are referred to in this brief by
the abbreviation “P.R.” followed by the document number assigned to them in the administrative
record filed with the Court (i.e., “P.R. __”). Documents on the confidential record are referred to
by the abbreviation “C.R.” followed by the document number (i.e., “C.R. __”).


                                                 3
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 8 of 27

                                                                              PUBLIC VERSION


       A.      Commerce Omits Significant Facts and Events Regarding Plaintiffs’ Efforts
               to Address and Remedy the Missed Deadline

       The timeline Commerce presents in its response brief omits important events, thereby

leaving the misleading and inaccurate impression that Plaintiffs did not actively or expeditiously

address and seek to remedy the missed deadline.

       First, Commerce fails to acknowledge that in the three days immediately following the

discovery of the missed deadline, Plaintiffs’ representative made repeated attempts to contact

Commerce officials. See P.R. 17 at Attachment 1 ¶ 17. The next day — having received no

responses to his multiple messages — he filed a request pursuant to 19 C.F.R. § 351.302, asking

Commerce to retroactively extend the deadline, and, simultaneously, tendered the substantive

response, which was complete in all respects. See id.; see also P.R. 7-8. Commerce’s brief

entirely ignores these urgent efforts made by Plaintiffs’ representative, which are not in dispute.

       Second, Commerce insinuates that its September 28, 2020 rejection letter responded to

Plaintiffs’ September 25, 2020 submission, which included in-depth legal and factual analyses,

that was filed by the undersigned counsel three days after they were retained. See Def.’s Br. at 3.

This also is incorrect. As Plaintiffs’ September 29, 2020 request for reconsideration states,

Commerce’s September 28 rejection “d{id} not even acknowledge, let alone discuss” the

comments and analysis filed on September 25, 2020. P.R. 14 at 2. In fact, Plaintiffs’ counsel

“was not served a copy of the {September 28} letter via ACCESS; it appears that the Commerce

team was unaware of the undersigned’s entry of appearance, notwithstanding that it was made

three days earlier.” Id.

       Third, Commerce ignores the October 1, 2020 and October 5, 2020 meetings the

undersigned had with agency officials to discuss the extension request and request for

reconsideration. See P.R. 20-21. Instead, Commerce’s timeline jumps to October 7, 2020, the



                                                 4
        Case 1:20-cv-03831-TCS Document 26               Filed 06/17/21     Page 9 of 27

                                                                              PUBLIC VERSION


date on which Plaintiffs submitted confidential supplemental information detailing the sensitive

medical conditions affecting Plaintiffs’ representative at the time the filing deadline was missed.

See Def.’s Br. at 4. By excluding these key details from its recitation of facts, Commerce leaves

the impression that Plaintiffs took little to no action to address and remedy the missed deadline.

See id. This is simply false.

       B.      The Record Does Not Support Commerce’s Finding that the Medical
               Condition Did Not Constitute An Unexpected Event

       Commerce’s determination that the representative’s medical issues were not an

unexpected event is decoupled from the record evidence and reality. To the contrary, the record

evidence clearly demonstrates that Plaintiffs’ representative suffered from a debilitating and

unforeseen medical condition that caused him to inadvertently miss the submission deadline. See

P.R. 7 at 2; P.R. 17 at Attachment 1.

       Commerce offers three bases of support for its determination that the representative’s

medical condition did not qualify as unexpected event (specifically, a “medical emergency”):

(1) “Plaintiffs made no reference to any medical issues until October 7, 2020 — more than a

month after the substantive response was due, and after they retained new representation”;

(2) Plaintiffs’ representative “plainly was capable on working on the day of the deadline, given

that he successfully submitted plaintiffs’ response to the {International Trade Commission}”;

and (3) “plaintiffs seem to now concede that no emergency occurred.” Def.’s Br. at 7-8. None

of these allegations support Commerce’s determination.

       As an initial matter, the language of 19 C.F.R. § 351.302(c)(2) does not support

Commerce’s overly narrow view as to what qualifies as an extraordinary circumstance.

Commerce relies entirely on the preamble to the regulation, which lists a “medical emergency”




                                                 5
       Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 10 of 27

                                                                                PUBLIC VERSION


as an example of an extraordinary circumstance. See Def.’s Br. at 6-7 (citing Extension of Time

Limits, 78 Fed. Reg. 57,790, 93 (Dep’t of Commerce Sept. 20, 2013)).

       Of course, preambles do not possess the same legal force as statutes or regulations,

particularly where they are not subject to public notice and comment. See, e.g., N.H. Hosp.

Ass’n v. Azar, 887 F.3d 62, 76 (1st Cir. 2018) (“Although the 2008 regulation was subject to

notice and comment, the preamble . . . was not.”); Leslie Salt Co. v. United States, 55 F.3d 1388,

1393 (9th Cir. 1995) (“It is undisputed that the preamble has not been subjected to notice and

comment.”). The preamble to 19 C.F.R. § 351.302(c)(2) was not subject to public notice and

comment, appearing in the final rule only. Compare Modification of Regulation Regarding the

Extension of Time Limits, 78 Fed. Reg. 3,367-70 (Dep’t Commerce Jan. 16, 2013) (proposed

rule) with Extension of Time Limits, 78 Fed. Reg. at 57,790-96 (final rule). Thus, the preamble

was not the product of formal agency action. At most, the preamble is a policy statement that

serves an interpretative function, which does not possess force of law. See, e.g., Tung Mung

Dev. Co. v. United States, 25 C.I.T. 752 (2001) (“The Preamble, although it was issued after the

notice-and-comment rulemaking procedure that went into 19 C.F.R. § 351.107, is a policy

statement, and not an agency interpretation that holds the ‘force of law.’”).

       Moreover, the list of examples provided by the preamble is not exhaustive. Indeed, the

preamble states that “{e}xamples of extraordinary circumstances include a natural disaster, riot,

war, force majeure, or medical emergency.” Extension of Time Limits, 78 Fed. Reg. at 57,793

(emphases added). There is nothing in the preamble that would preclude a medical “condition”

from qualifying as an extraordinary circumstance under the regulation.

       Putting these regulatory interpretation issues aside, the record evidence shows that the

representative’s medical condition constitutes an extraordinary circumstance. The medical




                                                 6
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 11 of 27

                                                                                  PUBLIC VERSION


condition was an unexpected event that could not have been prevented if reasonable measures

had been taken. It precluded Plaintiffs’ representative from timely filing an extension request

through all reasonable means because the resulting impairment led him to believe, incorrectly,

that he had timely filed the substantive response. See generally P.R. 17 at Attachment 1.

       As Plaintiffs have explained, the representative [

                                ] both before and at the time Plaintiffs’ substantive response to

Commerce was due. See C.R.1/P.R. 17 at Attachment 1 ⁋⁋ 15-16. [




         ]. See id. at Attachment 1 ⁋ 16. In fact, Plaintiffs’ representative [




         ]. See id.

       That Plaintiffs’ representative did not initially disclose his medical condition to

Commerce, due to its sensitive and personal nature, does not negate its severity or its physical

and cognitive impact. See Pls.’ Br. at 7, 10. Indeed, Commerce itself recognized the

confidential and sensitive nature of this information by granting Plaintiffs’ request that it be

treated as information protected from public disclosure under the terms of the administrative

protective order in the review. We respectfully submit that it is not unusual, human nature being

what it is, for an individual to be hesitant to divulge sensitive medical information to a

government agency. And it should be no surprise that undersigned counsel did its job and

elicited this important additional information that was then presented to Commerce.




                                                  7
       Case 1:20-cv-03831-TCS Document 26                  Filed 06/17/21    Page 12 of 27

                                                                               PUBLIC VERSION


       Ultimately, whether Commerce received the confidential medical information on Day 3

or Day 15 is irrelevant; once the agency received it, it had an obligation to consider it, and to

reconsider its analysis in light of it. If Commerce is now suggesting that it had questions about

the veracity of the information, it should have asked for additional information at the time.

Moreover, Plaintiffs would take immediate exception to any effort by Commerce to cast

aspersions on the information Plaintiffs presented below, or on counsel’s actions developing and

presenting this important information.

       Similarly, Plaintiffs’ representative’s ability to work on the day of the deadline and

submit a substantive response to the International Trade Commission (“ITC”) does not render his

medical issues foreseeable or insignificant. In actuality, that Plaintiffs’ representative continued

to work on the substantive response to meet Commerce’s deadlines while suffering from a

debilitating medical condition demonstrates diligence and attentiveness. See id. Despite his

serious medical issues, Plaintiffs’ representative “prepared the final document in accordance with

the Department’s requirements and in proper form for filing through ACCESS in timely

manner,” and filed Plaintiffs’ substantive response before the ITC. P.R. 7 at 2; see also P.R. 17

at Attachment 1 ¶ 7. Moreover, every other filing at Commerce was made correctly and timely,

as were all filings at the ITC in its parallel five-year review. See P.R. 17 at 4. These actions

demonstrate a pattern of diligence, attentiveness, full cooperation, and timely participation by

Plaintiffs. Plaintiffs’ representative’s unexpected oversight, caused by medical and technical

issues, represents the only deviation from this pattern.

       Further, contrary to Commerce’s claim, Plaintiffs do not “concede that no emergency

occurred.” Def.’s Br. at 8. Rather, Plaintiffs merely point out that Commerce’s overly narrow

focus as to whether the ongoing medical condition constitutes an acute “emergency” is arbitrary




                                                  8
        Case 1:20-cv-03831-TCS Document 26                   Filed 06/17/21   Page 13 of 27

                                                                               PUBLIC VERSION


and capricious in light of Commerce’s prior decision in a different case involving ___________

to grant an untimely extension request due to a months-long medical condition suffered by a

party’s counsel. See Pls.’ Br. at 20. As discussed below, Commerce has granted other untimely

extension requests for a wide variety of reasons, such as printer jams, clerical errors, or missed

deadlines during holiday periods. None of these reasons is among the examples specifically

enumerated in the preamble (i.e., natural disaster, riot, war, force majeure, or medical

emergency).

        In sum, the record is clear that Plaintiffs’ representative suffered from a serious and

unforeseen medical condition that caused him to innocently and inadvertently miss the

submission deadline.

II.     COMMERCE HAS NOT DEMONSTRATED THAT THE AGENCY’S BURDEN
        IN ACCEPTING THE SUBMISSION OUTWEIGHS THE COMPETING
        INTERESTS OF ACCURACY AND FAIRNESS

        Plaintiffs do not dispute that Commerce has the ability and discretion to set and enforce

its deadlines. Indeed, Plaintiffs recognize that such discretion is important and allows the agency

to fulfill its statutory obligations. See Pls.’ Br. at 11.

        That said, the agency’s discretion in deciding whether to accept an untimely-filed

submission is not limitless. See Def.’s Br. at 8-10. The Court reviews such decisions under an

abuse of discretion standard. See, e.g., Xiping Opeck Food Co. Ltd. v. United States, __ C.I.T.

__, 378 F. Supp. 3d 1340, 1344 (Ct. Int’l Trade 2019) (citing Grobest, 26 C.I.T. at 122-23, 815

F. Supp. 2d at 1365; Timken U.S. Corp. v. United States, 434 F.3d 1345, 1353 (Fed. Cir. 2006));

Pro-Team Coil Nail Enter., Inc. v. United States, __ C.I.T. __, 419 F. Supp. 3d 1319, 1331 (Ct.

Int’l Trade 2019) (“Regarding the issue of untimeliness, it is well-settled that a deadline-setting

regulation that ‘is not required by statute may, in appropriate circumstances, be waived and must

be waived where failure to do so would amount to an abuse of discretion.’”) (quoting NTN


                                                    9
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 14 of 27

                                                                               PUBLIC VERSION


Bearing Corp. v. United States, 74 F.3d 1204, 1207 (Fed. Cir. 1995)).

       “An agency abuses its discretion when it issues a decision that ‘represents an

unreasonable judgment in weighing relevant factors.’” Bosun Tools Co., Ltd. v. United States,

__ C.I.T. __, 405 F. Supp. 3d 1359, 1364-65 (Ct. Int’l Trade 2019) (quoting Star Fruits S.N.C. v.

United States, 393 F.3d 1277, 1281 (Fed. Cir. 2005) (internal citation omitted)). Under this

standard, the Court considers, on a case-by-case basis, “whether the interests of accuracy and

fairness outweigh the burden placed on Commerce and the interest in finality” of the underlying

determination. Grobest, 26 C.I.T. at 123, 815 F. Supp. 2d at 1365; see also Timken U.S. Corp.,

434 F.3d at 1353 (discussing the abuse of discretion standard described in NTN Bearing Corp.,

74 F.3d at 1208). Thus, if the interests of accuracy and fairness prevail in light of the facts of

this case, Commerce has abused its discretion and the Court should set aside the Final Results as

unlawful.

       There is no question that the interests of accuracy and fairness weigh in Plaintiffs’ favor.

Commerce’s denial of Plaintiffs’ retroactive extension request inflicts extreme and grossly

disproportionate consequences on Plaintiffs — revocation of an AD order that has been in place

for nearly four decades, which both Commerce and the ITC have deemed necessary to protect

the domestic industry from the recurrence of dumping and injury by reason of subject imports.

See Pls.’ Br. at 16-18. Indeed, it is hard to envision a scenario in which Commerce’s denial of a

retroactive extension request could have a more disproportionate, punitive, and severe effect on

the domestic industry.

       Conversely, Commerce would experience little or no burden by granting the request and

accepting the substantive response. See Pls.’ Br. at 15-16. Only the domestic industry appeared




                                                 10
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21      Page 15 of 27

                                                                                PUBLIC VERSION


in the sunset review, and the next event in the review (comments on the adequacy of responses)

was not due for another month, and involved no action by Commerce. See id. at 5-6, 15-16.

        In response to Plaintiffs’ analysis, Commerce raises two unavailing arguments. First,

Commerce directs the Court away from its established balancing analysis by suggesting that the

Grobest standard is invalid under the current regulatory scheme and following the decision of the

Court of Appeals for the Federal Circuit in Dongtai Peak Honey Indus. Co., Ltd. v. United States,

777 F.3d 1343 (Fed. Cir. 2015). See Def.’s Br. at 10-11. Grobest remains valid law, however.

Indeed, in 2020, the Court specifically relied on this standard with respect to the acceptance of

untimely filings, stating that “Commerce abuses its discretion when it rejects information that

would not be burdensome to incorporate and which would increase the accuracy of the calculated

dumping margins.” Celik Halat ve Tel Sanayi A.S. v. United States, __ C.I.T. __, 485 F. Supp.

3d 1404, 1412 (Ct. Int’l Trade 2020) (“Celik AD”) (citing Grobest, 36 C.I.T. at 122-23, 815 F.

Supp. 2d at 1365-66; NTN Bearing Corp., 74 F.3d at 1207-08). Thus, Commerce’s suggestion

that Grobest no longer applies is incorrect.2

        Second, Commerce makes a perfunctory assertion that it will incur a generalized burden

by accepting late filings, and that this weighs against Plaintiffs’ interests. See Def.’s Br. at 11

(“Furthermore, Commerce ‘should not be burdened by requiring acceptance of untimely filings

closer to the final deadline for the administrative review.’”) (quoting Dongtai Peak Honey, 777

F.3d at 1352). This claim contravenes the facts of the case — facts which Commerce manifestly

fails to take into account.


2
  Similarly, Commerce presents no support for its contention that the Dongtai Peak decision
overturned Artisan Mfg. Corp. v. United States, __ C.I.T. __, 978 F. Supp. 2d 1334 (Ct. Int’l
Trade 2014). As discussed in Plaintiffs’ opening brief, the Artisan and Grobest standards and
factors remain intact today. See Pls.’ Br. at 12-13 n.3. Nonetheless, Plaintiffs have distinguished
the facts underlying the instant case from those present in Dongtai Peak. See id.


                                                  11
       Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 16 of 27

                                                                              PUBLIC VERSION


       As the Court has held, general prejudice to Commerce does not always or automatically

outweigh the interests of accuracy and fairness in a particular case. See Bosun Tools, __ C.I.T. at

__, 405 F. Supp. 3d at 1365-66 (“Invocation of a general prejudice stemming from late

submissions and the potential effect that cumulative late filings across all proceedings may have

on Commerce’s ability to administer its case load . . . do not constitute a reasonable explanation

given the facts of this case.”) (internal quotation marks omitted). Here, Commerce should not be

permitted to rely on a claim of generalized prejudice stemming from a single late submission to

overcome the extreme and disproportionate burden on Plaintiffs resulting from Commerce’s

decision.

       In sum, Plaintiffs’ interests of accuracy and fairness outweigh any trivial “burden” on

Commerce by granting the extension request and accepting the substantive response.

Commerce’s denial of Plaintiffs’ extension request and the resulting revocation of the AD order

will cause extreme, immediate, and irreparable harm to Plaintiffs. The disproportionate nature of

the prejudice to the domestic industry flowing from Commerce’s decision cannot be overstated.

Commerce’s decision “represents an unreasonable judgment in weighing relevant factors,” id. at

1364-65 (internal quotation marks and citation omitted), and therefore, should be set aside as an

abuse of discretion.

III.   COMMERCE’S DISCRETION REGARDING DEADLINES DOES NOT
       JUSTIFY ITS DISPARATE TREATMENT OF PLAINTIFFS’ EXTENSION
       REQUEST

       Commerce’s discretion with respect to its deadlines does not obviate the agency’s

obligation to avoid inconsistent treatment regarding extension requests. To the contrary, the

Court has consistently (and recently) recognized that agencies may not engage in disparate

treatment of similar situations. See, e.g., Celik AD, __ C.I.T. at __, 485 F. Supp. 3d at 1412;

Celik Halat ve Tel Sanayi A.S. v. United States, __ C.I.T. __, 483 F. Supp. 3d 1370, 1379 (“Celik


                                                12
        Case 1:20-cv-03831-TCS Document 26                 Filed 06/17/21     Page 17 of 27

                                                                                PUBLIC VERSION


CVD”) (Ct. Int’l Trade 2020). Indeed, “the court may review Commerce’s decision to ensure

that it is not ‘treating similar situations in dissimilar ways.’” Celik AD, __ C.I.T. at __, 485 F.

Supp. 3d at 1412 (quoting Nakornthai Strip Mill Pub. Co. v. United States, 32 C.I.T. 1272, 1276,

587 F. Supp. 2d 1303, 1307 (2008) (internal quotation marks and citations omitted)); Celik CVD,

__ C.I.T. at __, 483 F. Supp. 3d at 1379 (same).

       “{I} it well-established that an agency action is arbitrary when the agency offer{s}

insufficient reasons for treating similar situations differently.” SKF USA Inc. v. United States,

263 F.3d 1369, 1382 (Fed. Cir. 2001) (internal quotation marks and citation omitted). As the

Court has stated recently:

           {c}onsistency promotes fairness between parties, predictability that is
           critical to the administration of justice, and protects against arbitrary and
           capricious conduct by the institutions that issue determinations and decide
           disputes. As such, it is a core value of administrative law generally, and it
           is implicated in this court’s review of agency determinations and the
           adjudication of controversies under the domestic laws regulating
           international trade.

DAK Ams. LLC v. United States, __ C.I.T. __, 456 F. Supp. 3d 1340, 1346 (Ct. Int’l Trade 2020)

(internal citations omitted). Thus, where Commerce deviates from prior practice, as it did here,

the agency must “explain whether (1) good reasons prompt that departure; or (2) the prior

determinations are inapposite such that it is not in fact a departure at all.” Id. at 1356 (citing

Atchison, Topeka & Santa Fe Ry. Co. v. Wichita Bd. of Trade, 412 U.S. 800, 808 (1973); British

Steel PLC v. United States, 127 F.3d 1471, 1475 (Fed. Cir. 1997); Chisholm v. Def. Logistics

Agency, 656 F.2d 42, 47 (3d Cir. 1981)).

       Here, however, Commerce fails to explain why it deviated from its history of accepting

untimely submissions in other proceedings under less severe or, at least, analogous

circumstances. While recognizing that Plaintiffs cited examples “of Commerce granting out-of-

time requests,” the agency then attempts puts the onus on Plaintiffs to explain why Commerce


                                                  13
       Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 18 of 27

                                                                              PUBLIC VERSION


deviated from its prior practice. Def.’s Br. at 12. As courts have repeatedly held, however, it is

Commerce’s burden to offer these reasons. See generally SKF USA Inc., 263 F.3d at 1382; DAK

Ams. LLC, __ C.I.T. at __, 456 F. Supp. 3d at 1355-56.

       Commerce then argues that Plaintiffs “do not provide further context or otherwise explain

the basis for their claim that Commerce has found extraordinary circumstances on facts like

those presented here.” Def.’s Br. at 12. As Commerce must be aware and as discussed below,

examples abound of decisions where the agency granted untimely extension requests, many

involving requests where the failure to meet the deadline appears to have been due to seemingly

innocuous reasons, such as clerical errors by counsel.3 Significantly, all of the untimely

extension requests discussed below were granted after 19 C.F.R. § 301.302 was amended in 2013

to require “extraordinary circumstances” for such requests. Further, most of these requests post-

date the 2015 Dongtai Peak decision of the Court of Appeals for the Federal Circuit, the case on

which Commerce heavily relies as its basis for denying Plaintiffs’ extension request here.

       As discussed in Plaintiffs’ opening brief, the facts of Aluminum Extrusions from the

People’s Republic of China — where counsel experienced “serious and unexpected medical

issues” that occurred several weeks before the deadline — resemble those in the instant appeal.

Letter from Sapa Profiles (Shanghai) Co., Ltd. to Sec’y of Commerce, Aluminum Extrusions

from the People’s Republic of China: Sapa Profiles’ Request for an Extension of Time to

Respond to the Quantity and Value Questionnaire (Sept. 8, 2014) (Dep’t Commerce ACCESS

Barcode 3227011-01). Like the situation before the Court now, Sapa Profiles’ counsel

subsequently provided further details of the medical issues that caused the late filing. See Letter



3
 The prior decisions discussed herein are examples where Commerce has granted retroactive
extension requests and accepted untimely submissions. This list is not exhaustive.


                                                14
       Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 19 of 27

                                                                              PUBLIC VERSION


from Sapa Profiles (Shanghai) Co., Ltd. to Sec’y of Commerce, Aluminum Extrusions from the

People’s Republic of China: Further Explanation in Support of Sapa Profiles’ Request for an

Extension of Time to Respond to the Quantity and Value Questionnaire (Sept. 17, 2014) (Dep’t

Commerce ACCESS Barcode 3228665-01) at 4. Also similar to the present case, Sapa Profiles

tendered its untimely submission with its extension request. In contrast to the agency’s response

at issue here, however, Commerce granted Sapa Profiles’ retroactive extension request, citing

“the extraordinary circumstances.” Letter from Erin Begnal, Program Manager, Office III,

Antidumping and Countervailing Duty Operations, to Sapa Profiles (Shanghai) Co., Ltd., 2013

Administrative Review of the Countervailing Duty Order on Aluminum Extrusions from the

People’s Republic of China: Extension of Time to Provide a Response to the Department’s

Quantity and Value Questionnaire (Sept. 22, 2014) (Dep’t Commerce ACCESS Barcode

3230428-01).

       Commerce fails to differentiate its decision in Aluminum Extrusions from the current

case. In fact, Commerce’s brief is entirely silent as to Aluminum Extrusions. Thus, the agency

has failed to provide any explanation for its disparate treatment.

       Commerce similarly did not provide sufficient (or any) justification for its different

treatment of untimely extension requests in other cases that appear to be based on far less severe

circumstances than those present here.

       For example, in Circular Welded Carbon Quality Steel Line Pipe from the People’s

Republic of China, Commerce accepted the domestic interested parties’ late notice of intent to

participate in the sunset review, which the parties had failed to submit timely due to “a

miscommunication with clerical staff” and “apparent lags in documents being uploaded to

Access.” Letter from Schagrin Associates to Sec’y of Commerce, Notice of Intent to Participate




                                                 15
       Case 1:20-cv-03831-TCS Document 26               Filed 06/17/21     Page 20 of 27

                                                                            PUBLIC VERSION


in Second Five-Year Review of the Antidumping and Countervailing Duty Orders on Circular

Welded Carbon Quality Steel Line Pipe from the People’s Republic of China – Request for

Extension of Deadline and Acceptance of Submission (Apr. 17, 2019) (Dep’t Commerce

ACCESS Barcode 3821488-01); see also Letter from Erin Begnal, Director, AD/CVD

Operations, Office III, to Schagrin Associates, Sunset Review of Countervailing Duty Order on

Circular Welded Carbon Quality Steel Line Pipe from the People’s Republic of China:

Acceptance of Notice of Intent to Participate (Apr. 18, 2019) (Dep’t Commerce ACCESS

Barcode 3821817-01) (“Commerce Acceptance Letter”). Interestingly, Commerce did not base

its decision on the “extraordinary circumstances” standard, but instead, granted the extension

“{b}ased on the measures outlined in the letter, which refer to procedures being implemented by

your firm to prevent the recurrence of a missed deadline{.}” Commerce Acceptance Letter at 1.

       In Carbon and Certain Alloy Steel Wire Rod from Mexico, Commerce granted an

untimely extension request where counsel encountered printer jams that rendered it unable to

timely submit materials. See Letter from Wiley Rein LLP to Sec’y of Commerce, Carbon and

Certain Alloy Steel Wire Rod from Mexico: Extension Request for New Factual Information in

Response to Deacero’s Supplemental Section D and E Questionnaire Responses (Aug. 25, 2017)

(Dep’t Commerce ACCESS Barcode 3611780-01); Letter from Brendan Quinn, Program

Manager, AD/CVD Operations, Office III, to Nucor Corporation, 2015-2016 Administrative

Review of the Antidumping Duty Order on Carbon and Certain Alloy Steel Wire Rod from

Mexico: Request for Extension of Deadline to Submit Comments for Deacero’s Sections D and

E Supplemental Questionnaire Responses (Aug. 25, 2017) (Dep’t Commerce ACCESS Barcode

3611722-01).




                                               16
       Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21      Page 21 of 27

                                                                              PUBLIC VERSION


       In Certain Softwood Lumber Products from Canada, Commerce accepted an untimely

submission where counsel “overlooked” a deadline due to a “culmination of a number of factors”

that included inclement weather. Letter from Akin Gump Strauss Hauer & Feld LLP to Sec’y of

Commerce, Certain Softwood Lumber Products from Canada: Government of British Columbia

Request for Extension (Mar. 16, 2017) (Dep’t Commerce ACCESS Barcode 3552802-01); see

also Letter from Dana S. Mermelstein, Program Manager, AD/CVD Operations, Office I, to

Government of British Columbia (Mar. 17, 2017) (Dep’t Commerce ACCESS Barcode

3553216-01).

       In Narrow Woven Ribbons with Woven Selvedge from Taiwan, Commerce granted an

untimely extension request where the party’s counsel committed “an inadvertent, clerical error”

and failed to include certain sections of a questionnaire response in its original (timely) extension

request. Letter from Akin Gump Strauss Haer and Feld LLP to Sec’y of Commerce, Narrow

Woven Ribbons with Woven Selvedge from Taiwan: Request Reconsideration of Sec. D

Extension Request (Feb. 18, 2015) (Dep’t Commerce ACCESS Barcode 3260204-01), at 3; see

also Letter from Shawn Thompson, Program Manager, AD/CVD Operations, Office II,

Enforcement and Compliance, to Akin Gump Strauss Haer and Feld LLP, Narrow Woven

Ribbons with Woven Selvedge from Taiwan: 2013-2014 Antidumping Duty Administrative

Review (Feb. 27, 2015) (Dep’t Commerce ACCESS Barcode 3261940-01).

       In Certain Cold-Rolled Steel Flat Products from Korea, Commerce retroactively granted

an extension permitting a party to submit its questionnaire response after the deadline had been

missed due to the “year-end holiday period.” Letter from Arnold & Porter LLP to Sec’y of

Commerce, Certain Cold-Rolled Steel Flat Products from Korea: Extension Request for

Supplemental Section D Questionnaire Response (Jan. 5, 2016) (Dep’t Commerce ACCESS




                                                 17
       Case 1:20-cv-03831-TCS Document 26               Filed 06/17/21    Page 22 of 27

                                                                            PUBLIC VERSION


Barcode 3429991-01) at 2; see also Letter from Robert M. James, Program Manager, AD/CVD

Operations, Office VI, to File, Antidumping Duty Investigation of Cold-Rolled Steel Products

from Korea: Ex Parte Meeting with Arnold & Porter, LLP, Counsel to Hyundai Steel Company

(Jan. 16, 2016) (Dep’t Commerce ACCESS Barcode 3431804-01).

       In Carbon and Certain Alloy Steel Wire Rod from the United Kingdom, Commerce

granted an untimely extension where the deadline had been missed because counsel had

“inadvertently overlooked the specific 10:00 am deadline” due to the July 4th holiday, a

docketing error that did not include the time the submission was due, and simultaneous work

being performed by counsel on other sections of the questionnaire response. Letter from Steptoe

& Johnson LLP to Sec’y of Commerce, Carbon and Certain Alloy Steel Wire Rod from the

United Kingdom: British Steel Request for Extension (Jul. 7, 2017) (Dep’t Commerce ACCESS

Barcode 3590026-01) at 2-3; see also Letter from Shawn Thompson, Program Manager, Office

II, AD/CVD Operations, Enforcement & Compliance, to Steptoe & Johnston LLP, Less-than-

Fair-Value Investigation on Carbon and Alloy Steel Wire Rod from the United Kingdom (Jul. 10,

2017) (Dep’t Commerce ACCESS Barcode 3591490-01).

       Similarly, in Citric Acid and Certain Citrate Salts from Thailand, Commerce accepted an

untimely questionnaire response where counsel had “overlooked” the 10:00 AM filing deadline.

Letter from Harris Bricken McVay, LLP to Sec’y of Commerce, Citric Acid and Certain Citrate

Salts from Thailand: Section A-C Second Supplemental Questionnaire Response Extension

Request (Nov. 17, 2017) (Dep’t Commerce ACCESS Barcode 3642674-01) at 2; Letter from

Eric B. Greynolds, Program Manager, Office III, AD/CVD Operations, Enforcement &

Compliance, to Niran (Thailand) Co., Ltd. (Nov. 17, 2017) (Dep’t Commerce ACCESS Barcode

3642978-01).




                                               18
       Case 1:20-cv-03831-TCS Document 26              Filed 06/17/21     Page 23 of 27

                                                                           PUBLIC VERSION


       In Certain Fine Denier Polyester Staple Fiber from India, counsel committed “a

procedural error” and inadvertently uploaded a questionnaire response to the ITC’s website

instead of Commerce’s ACCESS website. Letter from APJ-SLG Law Office to Sec’y of

Commerce, Countervailing Duty Investigation of Fine Denier Polyester Staple Fiber from India:

Response to Section III Identifying Affiliated Companies (Aug. 18, 2017) (Dep’t Commerce

ACCESS Barcode 3609072-01) at 1. Counsel then failed to upload the document to ACCESS,

even after receiving an email from Commerce, “as they were still under the impression that the

documents already stand uploaded.” Id. Based on this explanation and the procedures

implemented by the law firm, Commerce permitted the company to submit its questionnaire

response. See Letter from Abdelali Elouaradia, Office Director, Enforcement & Compliance,

Office IV, to APJ-SLG Law Office (Aug. 23, 2017) (Dep’t Commerce ACCESS Barcode

3610785-01).

       In New Pneumatic Off-the-Road Tires from the People’s Republic of China, Commerce

accepted an untimely filing where counsel missed the deadline due to a “docketing error”

resulting from the departure of the firm’s “long-term docketing clerk” and “{m}iscommunication

between {counsel} and our new clerk,” which counsel claimed to constitute an extraordinary

circumstance under Commerce’s regulation. Letter from Clark Hill PLC to Sec’y of Commerce,

New Pneumatic Off-the-Road Tires from the People’s Republic of China (Dec. 19, 2016) (Dep’t

Commerce ACCESS Barcode 3530805-01) at 1-2; see also Letter from Brendan Quinn, Program

Manager, Office III, AD/CVD Operations, to Clark Hill PLC (Dec. 20, 2016) (Dep’t Commerce

ACCESS Barcode 3530938-01).

       In Fresh Garlic from the People’s Republic of China, Commerce accepted untimely

comments on draft results of redetermination, where “counsel inadvertently did not note that the




                                               19
       Case 1:20-cv-03831-TCS Document 26               Filed 06/17/21     Page 24 of 27

                                                                             PUBLIC VERSION


Department had made an earlier deadline of 12:00pm rather than a COB deadline.” DeKieffer &

Horgan PLLC to Sec’y of Commerce, Commerce’s Final Results of Redetermination in

Antidumping Duty Administrative Review Sustained in Part and Remanded in Part, CIT No. 14-

00180, Slip Op. 16-68: Shenzhen Xinboda Industrial Co. Ltd.’s Comments on Draft Remand

Results (Oct. 27, 2016) (Dep’t Commerce ACCESS Barcode 3517360-01); see also

Memorandum from Thomas Gilgunn, Program Manager AD/CVD Operations, Office VII, to the

File, Commerce’s Final Results of Redetermination in Antidumping Duty Administrative Review

Sustained in Part and Remanded in Part, CIT No. 14-00180, Slip Op. 16-68: Shenzhen Xinboda

Industrial Co. Ltd.’s Comments on Draft Remand Results (Nov. 1, 2016) (Dep’t Commerce

ACCESS Barcode 3518352-01).

       In Uncovered Innerspring Units from the People’s Republic of China, counsel

encountered a “technical glitch” resulting in counsel’s failure to receive notice from the agency

of a deadline. Letter from Mitchell Silberberg & Knupp LLP to Sec’y of Commerce, Uncovered

Innerspring Units from the People’s Republic of China AR6: Response to Department Letter

dated June 15, 2016 (June 16, 2016) (Dep’t Commerce ACCESS Barcode 34790039-01).

“Based on the measures outlined in {counsel’s} June 16, 2016 letter, which refers to procedures

being implemented by {the} firm to prevent the recurrence of such a missed deadline,”

Commerce permitted counsel to submit the untimely submission. Letter from Julia Hancock,

Acting Program Manager, Office V, Enforcement & Compliance, to Mitchell Silberberg &

Knupp LLP, Untimely Submitted Responses to the Department’s April 15th, 2016 Antidumping

Duty Post Preliminary Results Supplemental Questionnaire (Jul. 20, 2016) (Dep’t Commerce

ACCESS Barcode 3489231-01).




                                                20
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21      Page 25 of 27

                                                                                PUBLIC VERSION


        In Certain Polyethylene Terephthalate from the People’s Republic of China, counsel

“inadvertently calendared an extended date,” and thus, missed the deadline. Letter from

DeKieffer & Horgan, PLLC to Sec’y of Commerce, Certain Polyethylene Terephthalate Resin

from the People’s Republic of China — Request to Accept Section A Response (June 23, 2015)

(Dep’t Commerce ACCESS Barcode 3286027-01); see also Letter from DeKieffer & Horgan,

PLLC to Sec’y of Commerce, Certain Polyethylene Terephthalate Resin from the People's

Republic of China – Supplemental Information to June 23, 2015 Letter (June 26, 2016) (Dep’t

Commerce ACCESS Barcode 3286819-01). Again, Commerce accepted the untimely

submission “{b}ased on the measures outlined in your June 26, 2015 letter, which refers to

procedures being implemented by your firm to prevent the recurrence of such a missed

deadline.” Letter from Robert James, Program Manager, AD/CVD Operations, Office VI, to

DeKieffer & Horgan, PLLC, Section A of the Department’s May 22, 2015 Antidumping

Questionnaire (“Section A”) (June 29, 2015) (Dep’t Commerce ACCESS Barcode 3287091-01)

at 1.

        As demonstrated above, Commerce’s practice with respect to extension requests is

entirely inconsistent with its determination here. Commerce fails to provide sufficient reasons

for its different treatment of Plaintiffs’ extension request that involves extraordinary

circumstances versus the numerous occasions where the agency has granted extension requests

based on less severe (or at least similar) reasons. Commerce’s unexplained disparate treatment

amounts to unlawful arbitrary and capricious action that should be set aside.

                                          CONCLUSION

        We conclude this reply as we began our opening brief, with the observation that the abuse

of discretion that is before this Court is as egregious as it is obvious. Therefore, Plaintiffs




                                                  21
        Case 1:20-cv-03831-TCS Document 26                Filed 06/17/21     Page 26 of 27

                                                                               PUBLIC VERSION


respectfully request that the Court enter judgment in their favor, holding unlawful and setting

aside Commerce’s Final Results that are the subject of this Complaint; remanding this

proceeding to Commerce with instructions to reinstate the AD order, to grant Plaintiffs’ request

for retroactive extension of the deadline to file their substantive response to the Notice of

Initiation in this five-year review of the AD order on chloropicrin from China; to accept

Plaintiffs’ substantive response on the record of the underlying review; to promptly notify the

ITC that Commerce has received a timely-filed substantive response from the domestic

interested parties; to promptly determine the adequacy of Plaintiffs’ substantive response and to

notify Plaintiffs and the ITC of those results; to perform such other actions in the underlying

review as required by law; and granting Plaintiffs such additional relief as the Court may deem

just and proper.

                                               Respectfully submitted,



Dated: June 17, 2021                           /s/ Adam H. Gordon
                                               Adam H. Gordon, Esq.
                                               Jennifer M. Smith, Esq.
                                               Ping Gong, Esq.
                                               Lauren Fraid, Esq.

                                               THE BRISTOL GROUP PLLC
                                               1707 L Street, NW
                                               Suite 570
                                               Washington, DC 20036
                                               Tel.: (202) 991-2701
                                               adam.gordon@bristolgrouplaw.com

                                               Counsel to Plaintiffs Trinity Manufacturing,
                                               Inc., Ashta Chemicals, Inc., and Niklor
                                               Chemical Company, Inc.




                                                 22
       Case 1:20-cv-03831-TCS Document 26             Filed 06/17/21     Page 27 of 27

                                                                           PUBLIC VERSION


                             CERTIFICATE OF COMPLIANCE

       Pursuant to Chambers Procedure 2(B), the undersigned certifies that this brief complies

with the word limitation requirement. The word count for Plaintiffs’ Reply Brief, as computed

by The Bristol Group PLLC’s word processing system Microsoft Word 2016, is 6,214 words,

less than the 7,000 word limit.



                                            /s/ Adam H. Gordon
                                            Adam H. Gordon
                                            THE BRISTOL GROUP PLLC
                                            Counsel to Plaintiffs Trinity Manufacturing,
                                            Inc., Ashta Chemicals, Inc., and Niklor
                                            Chemical Company, Inc.
Dated: June 17, 2021
